DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/22/2022 has been considered.  
Response to Amendment
The present amendment, filed on or after March 22nd, 2022 has been entered. Claims 1, 3-18, and 20 are currently pending. 
Response to Arguments
Applicant's arguments filed March 22nd 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that one of ordinary skill in the art would not be motivated to modify the high frequency therapy device of Ferek-Petric to include applying one or more electric fields along more than one vector, with vectors spatially separated by at least 10 degrees due to the high frequency applied by Ferek-Petric would indiscriminately treat all tissue. Examiner respectfully disagrees. 
The claimed invention applies a set of frequencies between 10kHz and 1MHz at a site for cancer therapy. Ferek-Petric uses frequencies (100kHz to 1GHz) that fall within the claimed range for treatment of tumors. Palti also uses frequencies (50kHz to 500kHz) that fall within the claimed range to treat tumors as well. Thus, Examiner respectfully submits that a modification of Ferek-Petric with the directional vectors and treatment range of Palti would be permissible because the overlapping of frequencies would have allowed both Ferek-Petric and Palti to achieve the same electric fields that are claimed in the instant invention, therefore achieving the same cancer treatment results. Using the disclosure of Palti, one of ordinary skill in the art would have concluded that directing treatment fields in a deliberate way would have been beneficial improvement over an indiscriminate tissue treatment.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 8, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (US Publication 2005/0096584 A1) in view of Palti (US Publication 2012/0283726 A1) and Kroll et al. (US 2005/0222646 A1) herein after Kroll.
Regarding claim 1, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); one or more leads in electrical communication with the electric field generating circuit (fig. 2 lead 202 and 214), the one or more leads each comprising one or more electrodes in electrical communication with the electric field generating circuit (fig. 2 electrode 205 of lead 202  and electrode 210 of lead 214), wherein the one or more electric fields comprise at least a first electric field delivered along at least one vector including at least one of the electrodes on at least one of the leads (when the leads serve as electric field producing electrodes, they will inherently include an electric field delivered along at least one vector); and control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”), wherein the one or more electric fields are effective to prevent and/or disrupt cellular mitosis in a cancerous cell (the electrical therapy administered to the site of the tumor would necessarily result in the disruption of mitosis in a cancerous cell), wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”), but Ferek-Petric does not explicitly teach wherein the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees; and wherein the one or more electric fields are applied to the cancerous tumor simultaneously; wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm. 
However, Palti discloses, in a similar cancer treatment device, wherein the one or more electric fields are delivered along more than one vector between at least two electrodes surrounding the cancerous tissue (fig. 8: lines of force of electric field are above and below tumor 230 extending from the isolects 230. The isolects also surround the cancerous tumor 230), the vectors spatially separated by at least 10 degrees (fig. 8: the vectors are spaced by more than 10 degrees of separation); and wherein the one or more electric fields are applied simultaneously (Para [0111] “Using a three-dimensional array of electrodes also makes it possible to energize multiple pairs of electrodes simultaneously to induce fields in the desired directions”); wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm (Para [0082] “The generator 210 generates an alternating voltage waveform at frequencies in the range from about 50 KHz to about 500 KHz (preferably from about 100 KHz to about 300 KHz) (i.e., the TC fields). The required voltages are such that the electric field intensity in the tissue to be treated is in the range of about 0.1 V/cm to about 10 V/cm. To achieve this field, the actual potential difference between the two conductors in the isolects 230 is determined by the relative impedances of the system components, as described below”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric, to apply to a cancerous tumor, via implanted electrodes the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees; wherein the one or more electric fields are applied simultaneously; and additionally allow the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm as disclosed by Palti as a way to provide an electric field vector/vectors that disrupts cell division, thus inhibiting the tumor from growing further (Palti Para [0104] and Para [0105]).
Furthermore, Kroll discloses, in a similar implantable cancer treatment device wherein the medical device is configured to be implanted entirely within a head of a patient (Para [0184 “In a preferred embodiment, the generator is implanted 10 cm away; however, distances from 0 to 40 cm are acceptable” and Para [0070] “the devices and methods described herein are contemplated for use in…brain and central nervous system cancer (e.g. meningioma, astocytoma, oligodendrogliomas, ependymoma, gliomas, medulloblastoma, ganglioglioma, Schwannoma, germinoma, craniopharyngioma)”: Examiner respectfully submits that when the device is implanted a distance of 0 cm from a brain tumor it would be entirely within the head of a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the device of Ferek-Petric in view of Palti to further have the medical device configured to be implanted entirely within a head of a patient as is disclosed by Kroll as a way to treat tumors of the brain. 
Regarding claim 3, Ferek-Petric further teaches wherein the electric field generating circuit generates the one or more electric fields at one or more frequencies selected from a range of between 100 kHz to 300 kHz (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz).  
Regarding claim 4, Ferek-Petric further teachesPage 2 of 21ResponseApplication Number: 16/166,957Docket No.: 115.0280USU1 the electric field generating circuit and the control circuitry are disposed within the housing (fig. 2 housing 204), wherein the housing includes a portion of the housing to serve as an electrode that is in electrical communication with the electric field generating circuit (Para [0043] “Alternatively, some other division between insulated and uninsulated portions of the housing 204 may be employed. The uninsulated portion of housing 204 may then serve as a subcutaneous electrode for the formation of the electroporation electric field”), wherein the one or more electric fields comprise at least a second electric field delivered along at least one vector including the portion of the housing serving as an electrode (when the housing serves as an electric field producing electrode, it will inherently include an electric field delivered along at least one vector).
Regarding Claim 6, Ferek-Petric in view of Palti and Kroll, as discussed above, discloses the medical device of claim 1, and Palti further discloses  wherein the control circuitry is further configured 15to generate the one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another ([0120] “In an alternative embodiment, a signal that contains two or more frequencies components simultaneously (e.g., 170 kHz and 250 kHz) is applied to the electrodes to treat a populations of cells that have a distribution of sizes. The various signals will add by superposition to create a field that includes all of the applied frequency components”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to additionally include wherein the control circuitry is further configured 15to generate one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another as disclosed by Palti as a way to create a field that includes all of the applied frequency components so that the treatment can become more personalized and directed to the specific cancer that is being treated.
Regarding claim 8, Ferek-Petric in view of Palti and Kroll, as described above, further disclose wherein the control circuitry is further configured to generate the one or more electric fields having one or more programmable electric field strengths, wherein the one or more programmable electric field strengths are selected from a range of electric field strengths between from 3 V/cm to 5 V/cm (Palti: Para [0082]).
Regarding Claim 10, Ferek-Petric in view of Palti and Kroll disclose the device of claim 1, as described above and Ferek-Petric further teaches generating electric field strengths of greater than 10 V/cm (Para [0017] “an electrical pulse generator associated with the housing and operable to deliver at least one electrical pulse to the body via the therapy electrode, wherein the at least one electrical pulse may produce an electric field strength of about 700 V/cm to about 1500 V/cm”) and Palti further discloses wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm (Para [0011] “These electric fields can be separated into two types, namely (1) steady fields or fields that change at relatively slow rates, and alternating fields of low frequencies that induce corresponding electric currents in the body or tissues, and (2) high frequency alternating fields (above 1 MHz) applied to the body by means of the conducting electrodes. In the second mode, the electric fields are high frequency alternating fields applied to the body by means of insulated electrodes” and Para [0082] “The required voltages are such that the electric field intensity in the tissue to be treated is in the range of about 0.1 V/cm to about 10 V/cm.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll generate an electric field strength greater than 10 V/cm as taught by Ferek-Petric and to further include wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm as disclosed by Palti as a way to provide an alternating electric pulse that disrupts the microtubule spindle, thus inhibiting the division of cancer cells (Palti Para [0079]). 
Regarding Claim 12, Ferek-Petric in view of Palti and Kroll, as discussed above, disclose the medical device of claim 1, and Palti further discloses wherein the control circuitry is further configured to generate the one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to produce a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to produce a desired electric field strength (Para [0113] “If appropriate computer control of the voltages is implemented, the field's direction can even be swept through space in a continuous (i.e., smooth) manner, as opposed to the stepwise manner described above”), wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength (implicit when appropriate computer control of the voltages is implemented).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to additionally include wherein the control circuitry is further configured to generate one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to result in a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to result in a desired electric field strength, wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength as disclosed by Palti as a way to establish a desired electric field strength in order to treat a patient with cancer. 
Regarding claim 17, Ferek-Petric further teaches wherein the control circuitry is further configured to periodically generate the one or more electric fields at frequencies greater than 1 MHz, wherein generating the one or more electric fields at frequencies greater than 1 MHz is of a magnitude sufficient to cause tissue heating (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404”). 
Regarding claim 18, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); andPage 5 of 21Response Application Number: 16/166,957Docket No.: 115.0280USU1control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); and one or more leads in electrical communication with the electric field generating circuit; and wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”); and wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”), but does not explicitly teach wherein the one or more leads comprise one or more circular, multi-polar leads comprising a semi-closed loop or a closed loop configured to be disposed about a cancerous tumor, wherein the one or more circular, multi-polar, leads include one or more electrodes disposed about its circumference; wherein the one or more electric fields are delivered along more than one vector between at least two electrodes surrounding the cancerous tissue, the vectors spatially separated by at least 10 degrees; wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm.
However, Palti discloses wherein the one or more electric fields are delivered along more than one vector between at least two electrodes surrounding the cancerous tissue (fig. 8: lines of force of electric field are above and below tumor 230 extending from the isolects 230. The isolects also surround the cancerous tumor 230), the vectors spatially separated by at least 10 degrees (fig. 8: the vectors are spaced by more than 10 degrees of separation); wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm (Para [0082] “The generator 210 generates an alternating voltage waveform at frequencies in the range from about 50 KHz to about 500 KHz (preferably from about 100 KHz to about 300 KHz) (i.e., the TC fields). The required voltages are such that the electric field intensity in the tissue to be treated is in the range of about 0.1 V/cm to about 10 V/cm. To achieve this field, the actual potential difference between the two conductors in the isolects 230 is determined by the relative impedances of the system components, as described below”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric, to apply to a cancerous tumor, via the implanted electrodes disposed about the circumference of the lead and surrounding the tumor one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees; and additionally allow the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm as disclosed by Palti as a way to provide an electric field vector/vectors that disrupts cell division, thus inhibiting the tumor from growing further (Palti Para [0104] and Para [0105]). 
Furthermore, Kroll discloses wherein the one or more leads comprise one or more multi-polar leads (Para [0103] “a multipolar lead 10…multiple multipolar leads 15, 16, 17, and 25”) comprising a semi-closed loop or a closed loop configured to be disposed about the cancerous tumor (fig. 3A electrode array 310 surrounds tumor 6), wherein the one or more circular, multi-polar leads include one or more electrodes disposed about its circumference (fig. 3A: electrodes 31, 32, 33, and 34) wherein the medical device is configured to be implanted entirely within a head of a patient (Para [0184 “In a preferred embodiment, the generator is implanted 10 cm away; however, distances from 0 to 40 cm are acceptable” and Para [0070] “the devices and methods described herein are contemplated for use in…brain and central nervous system cancer (e.g. meningioma, astocytoma, oligodendrogliomas, ependymoma, gliomas, medulloblastoma, ganglioglioma, Schwannoma, germinoma, craniopharyngioma)”: Examiner respectfully submits that when the device is implanted a distance of 0 cm from a brain tumor it would be entirely within the head of a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric in view of Palti to substitute the generic lead of Ferek-Petric for the one or more leads that comprise one or more multi-polar leads comprising a semi-closed loop or a closed loop configured to be disposed about the cancerous tumor, wherein the one or more circular, multi-polar leads include one or more electrodes disposed about its circumference as disclosed by Kroll because such a substitution would have been a simple substitution for one known element (the generic lead of Ferek-Petric) for another (the multi-polar, looped, multiple electrode lead of Kroll) to obtain the predictable results of providing an stimulation lead that is configured to treat a cancerous tumor. It also would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the device of Ferek-Petric in view of Palti to further have the medical device configured to be implanted entirely within a head of a patient as is disclosed by Kroll as a way to treat tumors of the brain.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric, Palti and Kroll, as applied to claim 1, and further in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi_934. 
Regarding claim 5, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit.
However, Giladi_934 discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. In some embodiments of the first method, the first frequency is 200 kHz.+-.10% and the second frequency is 300 kHz.+-.10%.”) and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein 10sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit (Para [0005] “This method also comprises continuously repeating step (a) and step (b) in an alternating sequence during a course of treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit as disclosed by Giladi_934 as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Regarding claim 11, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength.
However, Giladi_934 discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. In some embodiments of the first method, the first frequency is 200 kHz.+-.10% and the second frequency is 300 kHz.+-.10%” and Para [0005] “This method also comprises continuously repeating step (a) and step (b) in an alternating sequence during a course of treatment”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength as disclosed by Giladi_934 as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Claim 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Palti and Kroll, as applied to claim 1, and further in view of Carbunaru (US Publication 2014/0005753 A1). 
Regarding Claim 7, Ferek-Petric in view of Palti and Kroll, as discussed above, disclose the medical device of claim 1, and Palti further discloses wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies (Para [0118] “For example, in the case of glioma, field frequencies of 100, 150, 170, 200, 250, and 300 kHz may be applied during the first, second, third, fourth, fifth, and sixth minutes of treatment, respectively. That cycle of frequencies would then repeat during each successive six minutes of treatment”)20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies as a way to as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Ferek-Petric in view of Palti and Kroll do not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies, 20wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency.
Furthermore, Carbunaru discloses wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency (fig. 4b depicts a dwell time in between pulses as interphase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency as disclosed by Carbunaru as a way to prevent drastic changes in field strength and pulse strength to allow a more controlled therapeutic administration of electric fields to tissue. 
Regarding Claim 13, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields by implementing one or more duty cycles, wherein implementing one or more duty cycles includes generating one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period.
However, Carbunaru discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields by implementing one or more duty cycles, wherein implementing the one or more duty cycles includes generating the one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period (Para [0049] “includes pulse generation circuitry that provides electrical modulation energy to the electrodes 26 in accordance with a set of modulation parameters. Such parameters may comprise electrode combinations, which define the electrodes that are activated as anodes (positive), cathodes (negative), and turned off (zero), and electrical pulse parameters, which define the pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrodes), pulse duration (measured in microseconds), pulse rate (measured in pulses per second), duty cycle (pulse duration divided by cycle duration), burst rate (measured as the modulation energy on duration X and modulation energy off duration Y), and pulse shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate one or more electric fields by implementing one or more duty cycles, wherein implementing one or more duty cycles includes generating one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period as disclosed by Carbunaru as a way to provide a pulsed therapy treatment that can be used to treat a cancerous tumor. 
Regarding Claim 16, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase, or two negative pulses separated by an OFF time period but not a positive phase.
However, Carbunaru discloses wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase (fig. 10), or two negative pulses separated by an OFF time period but not a positive phase (fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase, or two negative pulses separated by an OFF time period but not a positive phase as disclosed by Carbunaru as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Palti and Kroll, as applied to claim 1 (for claim 9) and 18 (for claim 20) and further in view of Schroeppel et al. (US Publication 2004/0010290 A1) herein after Schroeppel.
Regarding Claim 9, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes.
However, Schroeppel in a similar device, discloses wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, two sets of electrode pairings with a smaller interelectrode distance may be optimally used for electroporation in order to increase the electric field intensity for a given pulse voltage amplitude”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein generating one or more electric fields 30comprises spatially varying one or more electric field strengths, wherein spatially varying the one or more electric field strengths includes generating a first electric field between a 51PDSD No. 115.0280USU1 / BSC 17-0622USU1first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes to achieve an equivalent electric field strength as disclosed by Schroeppel as a way to better tune the electric field therapy to a given patient and their specific treatment needs. 
Regarding Claim 20, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 18, but do not explicitly disclose the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation.
However, Schroeppel discloses the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, two sets of electrode pairings with a smaller interelectrode distance may be optimally used for electroporation in order to increase the electric field intensity for a given pulse voltage amplitude”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation as disclosed by Schroeppel as a way to ensure a flexibility of treatment mechanisms using electric fields for reducing tumor growth. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Palti and Kroll, as applied to claim 1, and further in view of Davalos et al. (US Publication 2010/0261994 A1) herein after Davalos.
Regarding Claim 14, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive 5pulses and negative pulses are relative to a bias voltage.
However, Davalos discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive 5pulses and negative pulses are relative to a bias voltage (the image below depicts a pulse train consisting of positive and negative pulses with very short off times between positive and negative pulses; and the bias voltage as an inherent aspect of the electrical device).

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include  wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive pulses and negative pulses are relative to a bias voltage as disclosed by Davalos as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.
Regarding Claim 15, Ferek-Petric in view of Palti and Kroll disclose the medical device of claim 1, but do not explicitly disclose wherein the control circuitry is further configured to generate one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses.

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
However, Davalos discloses wherein the control circuitry is further configured to generate the one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses (the image below depicts a pulse train consisting of positive and negative pulses that creates a biphasic waveform a positive pulse followed by a negative pulse).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ferek-Petric in view of Palti and Kroll to further include wherein the control circuitry is further configured to generate one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses as disclosed by Davalos as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter et al. (US 20190255344 A1) relates to a therapeutic system using electric fields with angularly directed fields (see Para [0063]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792